Exhibit 10.1
EXECUTION VERSION




MUTUAL TERMINATION AGREEMENT
MUTUAL TERMINATION AGREEMENT (this “Agreement”), dated as of May 22, 2020, by
and between Texas Capital Bancshares, Inc., a Delaware corporation (“TCBI”), and
Independent Bank Group, Inc., a Texas corporation (“IBTX”).
W I T N E S S E T H:
WHEREAS, TCBI and IBTX have entered into that certain Agreement and Plan of
Merger, dated as of December 9, 2019 (the “Merger Agreement”). Any capitalized
term used but not otherwise defined herein shall have the meaning set forth in
the Merger Agreement.
WHEREAS, Section 8.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated at any time prior to the Effective Time by mutual
written consent of TCBI and IBTX.
WHEREAS, the Boards of Directors of TCBI and IBTX have determined that it is in
the best interests of their respective companies and their respective
shareholders to terminate the Merger Agreement in accordance with the terms
hereof.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:
1.The parties hereto mutually agree to terminate the Merger Agreement, effective
as of the execution of this Agreement, such agreement constituting the requisite
mutual agreement and written consent required to terminate the Merger Agreement
pursuant to Section 8.1(a) of the Merger Agreement and otherwise as may be
required pursuant to applicable law.
2.    TCBI and IBTX each agree that the Merger Agreement is hereby and forthwith
void and without effect, and, subject to Section 8 hereof, and notwithstanding
anything in the Merger Agreement (including Section 8.2 thereof) to the
contrary, none of TCBI, IBTX, any of their respective affiliates or any of the
officers or directors of any of them shall have any liability of any nature
whatsoever under the Merger Agreement or in connection with the transactions
contemplated by the Merger Agreement or the termination thereof, except that
Section 6.2(b) of the Merger Agreement and the Confidentiality Agreement shall
survive such termination of the Merger Agreement.
3.    The press release of TCBI and the press release of IBTX announcing the
termination of the Merger Agreement pursuant to this Agreement are set forth on
Annex A-1 and Annex A-2, respectively. Each party agrees to issue its press
release at 7:00 a.m., New York City time, on May 26, 2020. Thereafter, neither
party shall make any public statements regarding the transactions contemplated
by the Merger Agreement or the termination of the Merger Agreement, except for
statements that are consistent with those set forth in such press releases or as
required by applicable law.
4.    Other than as TCBI or IBTX may determine is factually accurate and, based
on advice of counsel, necessary (a) to respond to any legal or regulatory
process or proceeding or (b) to give testimony or file any documents in any
legal or regulatory proceeding, each of TCBI and IBTX, on behalf of itself and
its Subsidiaries, officers and directors, agrees that for a period of five (5)
years from and after the date of this Agreement, it will not, and will not
authorize, induce or encourage any other person to, directly or indirectly, make
any public or private statements or other communications that disparage,
denigrate or malign the other party or its Subsidiaries or Representatives.
5.    Within ten (10) business days of the date of this Agreement, each party
shall redeliver to the other party or destroy all Evaluation Material (as
defined in the Confidentiality Agreement) of the other party subject to and in
accordance with the eighth paragraph of the Confidentiality Agreement. The final
paragraph of the Confidentiality Agreement is hereby amended as follows: the
phrase “eighteen (18) months from the date hereof” is deleted and replaced in
its entirety with the phrase “two (2) years from the date of the Mutual
Termination Agreement, dated as of May 22, 2020, between the parties”.
6.    Each party hereby represents and warrants to the other party that (a) such
party has full corporate power and authority to execute and deliver this
Agreement, (b) the execution and delivery of this Agreement, the termination of
the Merger Agreement and consummation of the other transactions contemplated
hereby have been duly and validly approved by the Board of Directors of such
party, (c) no other corporate proceedings on the part of such party are
necessary to approve this Agreement or the termination of the Merger Agreement
or to consummate the other transactions contemplated hereby and (d) this
Agreement has been duly and validly executed and delivered by such party
(assuming due authorization, execution and delivery by the other party) and
constitutes a valid and binding obligation of such party, enforceable against
such party in accordance with its terms (except in all cases as such
enforceability may be limited by the Enforceability Exceptions).
7.    This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto and duly approved by the parties’
respective Boards of Directors or a duly authorized committee thereof. Any
agreement on the part of a party hereto to any extension or waiver of the
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party, but such extension or waiver or failure to insist on
strict compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
8.    All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expense; provided that IBTX shall make a payment to TCBI, in an amount agreed
between the parties, such that the costs and expenses incurred by the parties
related to integration planning, including consulting fees and related expenses,
shall be borne equally by the parties.
9.    TCBI and IBTX have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by TCBI and IBTX, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of a provision of this
Agreement. When a reference is made in this Agreement to Sections or Annexes,
such reference shall be to a Section or an Annex of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The word “or” shall not be exclusive. As used herein, the
term “person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Entity or other entity of
any kind or nature.
10.    Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by TCBI or IBTX (whether by operation of law or
otherwise) without the prior written consent of the other (which may be withheld
by such other party in its sole discretion). Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by TCBI, IBTX and their respective successors and assigns. This Agreement
(including the documents and instruments referred to herein) is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.
11.    Sections 9.5, 9.7 through 9.10, 9.12, 9.13 and 9.15 of the Merger
Agreement are hereby incorporated into this Agreement by reference, and shall
apply hereto as though set forth herein, mutatis mutandis.
[Signature Page Follows]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
TEXAS CAPITAL BANCSHARES, INC.
By:
/s/ Julie Anderson    
Name: Julie Anderson
Title: Chief Financial Officer

INDEPENDENT BANK GROUP, INC.
By:
/s/ David R. Brooks    
Name: David R. Brooks
Title: Chairman of the Board, President and Chief Executive Officer



-1-

